       Case: 1:15-cv-01067 Document #: 707 Filed: 03/13/19 Page 1 of 6 PageID #:26018



                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

      Oil-Dri Corporation of America,

              Plaintiff – Counterclaim Defendant,            Case No. 1:15-cv-01067

              v.                                             Honorable Matthew F. Kennelly

      Nestlé Purina PetCare Company,                         JURY TRIAL DEMANDED

              Defendant – Counterclaim Plaintiff.

                           PURINA’S MOTION FOR RECONSIDERATION

             Purina hereby moves the Court to reconsider its decision excluding Purina’s U.S. Patent

     No. 6,887,570 (the “’570 Patent”) from the case. Although not relevant to infringement, the ‘570

     Patent is relevant to validity, damages, and copying/willfulness, and its exclusion would be

     unduly prejudicial to Purina. Moreover, as explained below, the specific content of the ‘570

     Patent, and not merely its existence, is directly at issue.

I.       The Probative Value of the ‘570 Patent Far Outweighs Any Possible Prejudice.

             In cases such as this, where the ‘570 Patent is directly relevant to key issues, defendants

     should be permitted to rely on the patent, and would be prejudiced by its exclusion:

             Defendants should be allowed to present evidence of independent development to
             rebut allegations that Defendant willfully infringed or that Defendant copied
             Plaintiffs' technology. Such development efforts purportedly include development
             of intellectual property, such as patents. The Court can, however, give the jury a
             limiting instruction to explain that although the Court is allowing testimony
             concerning patents owned or licensed by Defendant, the fact that Defendant owns
             or licenses patents is not a defense to infringement in this case. Such a limiting
             instruction can also explain that the Court is admitting the testimony for the
             limited purpose of rebutting Plaintiffs' allegations that any infringement was
             willful. Further, evidence of Defendant's development efforts and intellectual
             property, including patents, may be relevant to a reasonable royalty
             analysis. See Georgia Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116,
             1120 (S.D.N.Y. 1970) (factor 13 includes considering the “portion of the


                                                       -1-
      Case: 1:15-cv-01067 Document #: 707 Filed: 03/13/19 Page 2 of 6 PageID #:26019



          realizable profit that should be credited to the invention as distinguished from
          “significant features or improvements added by the infringer”). Plaintiffs' limine
          item number 4 should therefore be DENIED IN PART such that Defendant can
          present evidence of its own development efforts and patents for the limited
          purposes of rebutting allegations of willfulness and analyzing a reasonable
          royalty.

  Retractable Techs. Inc. v. Becton, Dickinson & Co., No. 2:07-CV-250, 2009 WL 8725107, at *8

  (E.D. Tex. Oct. 8, 2009). Moreover, any perceived prejudice likewise can be addressed with a

  limiting instruction.

II.   The Substance of the ‘570 Patent Is Relevant to Alleged “Abandonment” of The
      Accused Products.

          Purina’s invalidity defenses include that the Accused Products have an earlier priority

  date than the alleged invention of the ‘019 Patent. See, e.g., ECF 647, SJ Order at 17. As this

  Court has noted, “Purina will ultimately bear the burden of proving its invalidity contentions by

  clear and convincing evidence.” Id. (citing TriMed, Inc. v. Stryker Corp., 608 F.3d 1333, 1340

  (Fed. Cir. 2010). Oil-Dri has argued, in response, that “the record contains evidence that the

  invention was abandoned or otherwise ineligible for the February 27 [1997] priority date.” Id. at

  19. The Court denied Purina’s Motion for Summary Judgment on this issue, holding that a

  genuine dispute of material fact remains as to whether Purina abandoned or failed to diligently

  develop the Accused Products. Id.

          A delay between conception and reduction to practice may be reasonable if “the reason

  for the delay was to perfect the invention.” Lutzker v. Plet, 843 F.2d 1364, 1367 (Fed. Cir. 1988).

  “When, however, the delay is caused by working on refinements and improvements which are

  not reflected in the final patent application, the delay will not be excused.” Id. (emphasis

  added). Unless Oil-Dri is willing to stipulate that the refinements and improvements Purina made

  to its invention from 1997-2002 are reflected in the ‘570 Patent, then the substance of the ‘570




                                                  -2-
       Case: 1:15-cv-01067 Document #: 707 Filed: 03/13/19 Page 3 of 6 PageID #:26020



   Patent will be required to prove that this is so. Again, to the extent Oil-Dri intends to argue that

   Purina somehow abandoned its invention, discussion of the ‘570 Patent and the substance of the

   invention claimed therein is relevant and appropriate, and should not be excluded.

III.   The Contribution Of The ‘570 Patent Is Properly Considered Under Georgia-Pacific
       Factor 13 And Is Germane To The Proper Apportionment Of A Reasonable Royalty.

           In discussing Georgia-Pacific factor 13, Oil-Dri’s damages expert Julie Davis

   specifically identifies the ‘570 Patent as covering aspects of, and being listed on the packaging

   for, Purina’s Accused Products. Ex. 1, Davis Rpt. at 46-47. Ms. Davis then tries to discount the

   weight of Purina’s contributions as enshrined in the ‘570 Patent by noting, “I understand from

   my discussion with Dr. Goss that Nestlé Purina’s cost savings benefits are directly related to the

   use of the technology of the ‘019 Patent . . . ,” id. at 47, and, “I further understand that it is the

   opinion of Dr. Goss and Dr. Johnston (Oil-Dri’s technical experts) that the sodium bentonite

   reduction benefit of the ‘570 patent is permitted due to Nestlé Purina’s use of the ‘019 patent and

   not the ‘coating process.’” Id. at 30. Likewise, Oil-Dri’s witness J.T. Harrison specifically quotes

   from the ‘570 Patent to support his opinion that Purina would achieve costs savings from

   employment of the technology contained therein. Ex. 2, Harrison Rpt. ¶ 6.

           In other words, Oil-Dri itself has put at issue not just the existence of the '570 Patent, but

   the specific substance of what that patent claims and discloses. As the Federal Circuit held in

   Exmark, the specific technical contributions of that patent to Purina’s Accused Products must be

   assessed:

           Equally problematic, the expert acknowledged that [defendants] have patents
           covering other components of the accused mowers. But she ignored those
           components, opining without support that they do not relate to the quality of cut,
           which she considered “paramount” to selling mowers . . . We are skeptical that
           other patented components of the mower bear no relation to the overall value of
           the accused mowers, which would influence the relative value of the patented
           baffle and thus the royalty rate.



                                                      -3-
      Case: 1:15-cv-01067 Document #: 707 Filed: 03/13/19 Page 4 of 6 PageID #:26021




  Exmark Mfg. Co. Inc. v. Briggs & Stratton Power Prod. Grp., LLC, 879 F.3d 1332, 1350 (Fed.

  Cir. 2018).

          Just as in Exmark, Ms. Davis acknowledges Purina’s patent, but then, relying on the

  opinions of Dr. Goss and Dr. Johnston, ignores any contribution therefrom. But Purina’s

  technical expert, Dr. Boxley, rebuts those opinions and explains that the benefits achieved in

  Purina’s Accused Products are attributable to the coating process of the ‘570 Patent, not the ‘019

  Patent. Ex. 3, Boxley Rpt. at ¶¶ 103-106 (relying on specific citations to language in the ‘570

  Patent). Purina will be unduly prejudiced if it is unable to challenge the opinions underlying Ms.

  Davis’s inflated damages theory that no contributions of Purina’s patented invention influence

  the value of the Accused Products.

IV.   The ’570 Patent Is Part Of The “Totality Of The Circumstances” That Must Be
      Considered In Determining Willfulness.

          Courts have long and routinely held that evidence of a defendant’s own patent is relevant

  to rebut allegations of willful infringement. See, e.g., King Instrument Corp. v. Otari Corp., 767

  F.2d 853, 867 (Fed. Cir. 1985) (“by relying on the issuance of its patent, which even cited the

  [asserted patent] as prior art, [Defendant’s] management might reasonably have believed that its

  actions were protected as within its own patentably distinct claims, while falling outside the

  [asserted patent] claims.”) (abrogated on other grounds). See also, e.g., Am. Sci. & Eng'g, Inc. v.

  Autoclear, LLC, No. 2:07CV415, 2009 WL 10688421, at *1 (E.D. Va. May 22, 2009) (“The

  Court finds that Defendants may reference their own patents . . . solely for the limited purpose of

  defending against the allegation of willfulness.”); Finjan, Inc. v. Sophos, Inc., No. 14-CV-01197-

  WHO, 2016 WL 4560071, at *8 (N.D. Cal. Aug. 22, 2016) (same); Canon, Inc. v. Color

  Imaging, Inc., 227 F. Supp. 3d 1303, 1308 (N.D. Ga. 2016) (same).




                                                  -4-
  Case: 1:15-cv-01067 Document #: 707 Filed: 03/13/19 Page 5 of 6 PageID #:26022



Dated: March 13, 2019                     Respectfully submitted,

                                          By: /s/ Michael J. Abernathy
                                          Michael J. Abernathy
                                          Jason C. White
                                          Sanjay K. Murthy
                                          Maria E. Doukas
                                          Brittany A. Washington
                                          Michael Sikora
                                          MORGAN, LEWIS & BOCKIUS, LLP
                                          77 West Wacker Drive, Suite 500
                                          Chicago, IL 60601
                                          Telephone: (312) 324-1000
                                          mike.abernathy@morganlewis.com
                                          jason.white@morganlewis.com
                                          sanjay.murthy@morganlewis.com
                                          maria.doukas@morganlewis.com
                                          brittany.washington@morganlewis.com
                                          michael.sikora@morganlewis.com

                                          David A. Roodman
                                          Nick E. Williamson, Pro Hac Vice
                                          Emma C. Harty, Pro Hac Vice
                                          BRYAN CAVE LEIGHTON PAISNER LLP
                                          One Metropolitan Square
                                          211 N. Broadway, Suite 3600
                                          St. Louis, Missouri 63102
                                          Tel. (314) 259-2000
                                          daroodman@bclplaw.com
                                          nick.williamson@bclplaw.com
                                          emma.harty@bclplaw.com

                                          Attorneys for Defendant Nestlé Purina PetCare
                                          Company




                                        -5-
  Case: 1:15-cv-01067 Document #: 707 Filed: 03/13/19 Page 6 of 6 PageID #:26023



                               CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record who have consented to electronic

service are being served with a copy of the foregoing document via the Court’s CM/ECF system

pursuant to L.R. 5.9 on March 13, 2019.

                                                        /s/ Michael J. Abernathy




                                            -6-
